  Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 1 of 60




     EXHIBIT 1: CP-23-
CR-0000860-2015 Police Report
    Prepared by Plaintiff's
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 2 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 3 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 4 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 5 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 6 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 7 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 8 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 9 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 10 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 11 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 12 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 13 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 14 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 15 of 60




EXHIBIT 2: Photographs of
 Money Seized in Case No.
 CP-23-CR-0000860-2015
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 16 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 17 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 18 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 19 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 20 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 21 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 22 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 23 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 24 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 25 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 26 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 27 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 28 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 29 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 30 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 31 of 60




  EXHIBIT 3: Time Cards
  Related to Plaintiff's FOP
         Griveance
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 32 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 33 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 34 of 60




EXHIBIT 4: FOP Overtime
Grievance Filed by Plaintiff's
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 35 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 36 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 37 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 38 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 39 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 40 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 41 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 42 of 60




 EXHIBIT 5: Photos Taken
  After WILLOUGHBY's
  Office was Burglarized
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 43 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 44 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 45 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 46 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 47 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 48 of 60




       EXHIBIT 6: Ridley
      Township Code Book
         Section 37-7
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 49 of 60




§ 37-7. Duties and responsibilities.
The Township Manager shall be the chief administrative officer of the
Township. He shall:
A. Be responsible to the Board of Commissioners for carrying out all
   policies and programs established by the Board.
B. Direct and supervise the administration of all departments,
   offices and agencies of the Township, except as otherwise
   provided by ordinance or by law.
C. Appoint and, when he deems it necessary for the good of the
   service, suspend or remove all Township employees and
   appointed administrative officers on the basis of merit and civil
   service system principles, except as otherwise provided by law.
   This subsection shall not apply to the Township Solicitor,
   Township Engineer and Township Secretary. All appointments
   and removals shall be subject to the approval of the Board of
   Commissioners.
D. Make such recommendations to the Board of Commissioners
   concerning policy formulation as he deems desirable.
E. Prepare and submit the annual budget to the Board of
   Commissioners, together with such explanatory comment as he
   may deem desirable, and administer the approved budget.
F.   Keep the Board of Commissioners and the public informed as to
     the conduct of Township affairs.
G. See that all laws and ordinances are duly enforced.
H. Prepare the agenda and attend all meetings of the Board of
   Commissioners, with the right to take part in discussion but not to
   vote.
I.   Negotiate and sign contracts for the municipality, subject to the
     approval of the Board of Commissioners.
J.   Perform such other duties as are designated by the Board of
     Commissioners.




                                  :1
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 50 of 60




EXHIBIT 7: Directive from
WILLOUGHBY Demoting
     the Plaintiff's
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 51 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 52 of 60




      EXHIBIT 8:
December 9, 2014 agreement
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 53 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 54 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 55 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 56 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 57 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 58 of 60




         EXHIBIT 9:
Policy and Procedural Manual
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 59 of 60
Case 2:21-cv-00492-JMY Document 17-1 Filed 03/08/21 Page 60 of 60
